DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	Applicant’s amendment and remarks filed September 13, 2022, are responsive to the office action mailed April 14, 2022.  Claims 6-25 were previously pending and claims 6, 8, 10-12, 16-18, 20-21, and 23-25, have been amended.  Claims 6-25 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 102 in the previous office action
Claims 6-25 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalewski et al. (Paper No. 20220407; Patent No. US 10,140,820 B1).  The amendment has overcome this ground of rejection.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed September 13, 2022, have been fully considered but they are not persuasive. Claims 6-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Applicant argues
“at least because claim 6 recites limitations explicitly performed by computers and not people, claim 6 of the instant application does not recite "managing personal behavior or relationships or interaction between people.”  Remarks p.9.

This argument makes no sense primarily because it entirely disregards the basic guidance and rules for determining the issue of subject matter eligibility set forth in the MPEP.  See MPEP 2106 et seq..  Examiner strongly encourages applicant to study this section of the MPEP in detail prior to making a future response.
Arguments directed to the proposition that claimed subject matter is rooted in technology because it requires or assumes computer implementation engages in circular logic.  The rationale that a claim is rooted in computer technology because it was drafted with the assumption that it would be applied in a generic computer environment has explicitly been rejected in multiple federal court decisions.  See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) (Fed. Cir. 2015); DATATRAK Int'l, Inc. v. Medidata Solutions, Inc., 2015 U.S. Dist. LEXIS 151039 (N.D. Ohio Nov. 6, 2015).
The claims are directed merely to the implementation of steps using computer networks to perform the same activities that have otherwise always been performed by people.  The result is merely the improvement that would be expected in any such human activity when it is automated and performed by computers performing the very activities that computers are generically expected to perform. The argument is therefore not persuasive.  Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612, 130 S. Ct. 3218, 177 L. Ed. 2d 792 (2010) ("[L]imiting an abstract idea to one field of use...d[oes] not make the concept patentable.").
	Applicant’s argument referencing McRo similarly disregards the entirety of the precedent taught therein and is therefore similarly unpersuasive.  Remarks p.9; citing McRo v. Bandai Namco Games Am Inc., 837 F.3d 1299 (Fed. Cir. 2016).  McRO was directed to subject matter that permitted computerized performance of a task that could previously only be performed by humans using subjective judgement.  The subject matter, including the rules at issue in McRO made it possible for the computer to perform a similar task to what humans had done before through the performance of functions using entirely different rules and actions than those that would have been performed and used by the human actors previously.  The claim recitations listed by applicant are not directed to rules at all, but merely to the performance of functions that are otherwise generic.  They are not driven by new rules that allow automation of functions previously performed by humans using different rules as in McRO., instead clearly reciting mere automation of the same activities that would previously have been performed by the human in the human implemented process.
Pertaining to rejection under 35 USC 102 in the previous office action
Applicant’s arguments, see remarks filed September 13, 2022, with respect to the rejection of claims 6-25 under 35 U.S.C. 102(a)(1) as being anticipated by Zalewski et al. (Paper No. 20220407; Patent No. US 10,140,820 B1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 35 USC 103 in view of WHRITENOR et al. (WO 2017/210451 A1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 6-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 6-16 are directed to a machine, claims 17-20 are directed to a manufacture, and claims 21-25 are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving an indication that a user is located within a facility comprising an automated checkout system; receiving an order for a customizable item …, wherein the customizable item comprises one or more customizable product configurations associated with respective costs; determining, using … data generated …at the facility, that the user has ordered the customizable item at the facility; storing, in a virtual cart associated with the user and the automated checkout system, item data associated with the customizable item, including a configuration of the customizable item and a cost of the customizable item; detecting that the user is exiting the facility; and based at least in part on the detecting that the user is exiting the facility, charging, by the automated checkout system, a payment instrument of the user for at least the cost of the customizable item.” Claim 21.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices and commercial interactions (including marketing or sales activities or behaviors).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are an input device and at least one sensor.  Claims 6-20 also include one or more processors and one or more computer-readable media storing computer-executable instructions (claims 17-20 do not claim the processor(s) but recite that the claimed article of manufacture is intended to be used together with said processor(s)).  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the input device merely serves as a node for user input/output and the sensor is claimed non-specifically as a generic sensor that does not perform any particularly claimed function but is merely recited as a source of data that is, in claims 6-20, used by the processor(s) to achieve an intended result.  Claims 21-25 do not identify any additional element utilizing the data.  There is no indication how the intended result is achieved either by the way the sensor sources the data or by the processor(s) processing thereof.  In claims 6-20 the computer readable media only stores instructions executed by the processor, with the processor broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
		The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the certain methods of organizing human activity in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 7-16, 18-20, and 22-25, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe identification of data and calculations used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 6-25 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.
Claims 17-20 are additionally rejected because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium, computer readable storage medium, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC 101, Aug. 24, 2009; p. 2.
Claims reciting a musical composition, literary work, compilation of data, signal, or legal document (e.g., an insurance policy) per se do not appear to be a process, machine, manufacture, or composition of matter. See, e.g., In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuijten’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”). 
	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" to the claim.  Cf. Animals -Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 USC 101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al. (Paper No. 20220407; Patent No. US 10,140,820 B1) in view of WHRITENOR et al. (Pub. No. WO 2017/210451 A1).
	Zalewski teaches tracking interactions between retail shoppers and store items and enables purchasing without visiting a checkout counter, and Zalewski further discloses:
Claim 6. A system comprising:
●	one or more processors (claim 6; see at least abstract, figs. 1B, 1E, 14-16, 47; c2:13-27); and
●	one or more computer-readable media storing computer-executable instructions (claims 6, 17; see at least figs. 2, 4A-B, 18-20) that, when executed, cause the one or more processors to perform acts comprising:
●	receiving an indication that a user is located within a facility comprising an automated checkout system (claims 6, 17, 21; see at least abstract “a physical store for processing cashier-less purchase transactions…. device is associated with … a shopper. … receiving, by a server, sensor data regarding the… device, its location in the physical store,” figs.1D, c3:23-44 “sensor data regarding the wcc device, its location in the physical store”).
		Zalewski teaches all of the above as noted in the rejection and teaches, a) receiving an order for an item via a user input device, b) storing item data in a virtual cart, c) detecting that the user is exiting a facility, and d) charging a payment instrument for the cost of the item, but does not explicitly disclose a customizable item.  WHRITENOR also teaches a) receiving an order for an item via a user input device, b) storing item data in a virtual cart, c) detecting that the user is exiting a facility, and d) charging a payment instrument for the cost of the item, and also teaches a customizable item.  WHRITENOR discloses:
receiving an order for a customizable item via a user input device, wherein the customizable item comprises one or more customizable product configurations associated with respective costs (claims 6, 17, 21; see at least WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Zalewski to include a customizable item, as taught by WHRITENOR since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from WHRITENOR in the method of Zalewski.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

	Zalewski in view of WHRITENOR further discloses:

●	determining, using sensor data generated by one or more sensors at the facility, that the order is associated with the user (claim 6; see at least Zalewski abstract “WCC device is associated with an on-line account of a shopper. Then, receiving, by a server, sensor data regarding the WCC device, its location in the physical store and proximity to items in the physical store.  The method includes receiving, by the server, interaction data of an item on a shelf of the physical store by the shopper using one or more sensors of the physical store and the WCC device to determine that the item is one targeted for purchase.  The interaction data is configured to identify a type of said item and add it to an electronic shopping cart of the shopper having the on-line account for processing said cashier-less purchase transactions,” figs. 1D-1E);
●	based at least in part on the determining that the order is associated with the user, storing, in a virtual cart associated with the user and the automated checkout system, item data associated with the customizable item, including a configuration of the customizable item and a cost of the customizable item (claims 6, 17, 21; see at least Zalewski abstract “identify a type of said item and add it to an electronic shopping cart of the shopper having the on-line account….  includes processing, by the server, an electronic charge to a payment service of the shopper for the item,” figs. 1D-E, 36B; c19:32-46 “electronic shopping cart can be an electronic list that is tallied and calculated to determine which items have been selected and taken by the user, and price can be identified or associated therewith,” c20:24-38, in view of WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”);
●	detecting that the user is exiting the facility (claims 6, 17, 21; see at least Zalewski figs. 1D-E, 62A); and
●	based at least in part on the detecting that the user is exiting the facility, charging, by the automated checkout system, a payment instrument of the user for at least the cost of the customizable item (claims 6, 17, 21; see at least Zalewski figs. 1D-E, c4:1-15 “receiving, by the server, data indicative of said user leaving an area of the store that is indicative that the user has purchased the item.  The server is configured to process or instruct processing of an electronic charge to a payment service of the user for the item upon confirming that said user left the area,” in view of WHRITENOR p7 LL:7-26, p.10 LL:3-17, p41 LL:16-32).Claim 7. The system as recited in claim 6, wherein the receiving the indication that the user is located within the facility comprises receiving an indication that account identification data associated with an account of the user has been provided at the facility (claims 7, 22; see at least Zalewski abstract “detecting a portable wireless coded communication (WCC) device in the physical store. The WCC device is associated with an on-line account of a shopper. Then, receiving, by a server, sensor data regarding the WCC device,” figs. 54, 56, 62C).Claim 8. The system as recited in claim 6, wherein: 
●	the receiving the order for the customizable item comprises receiving a selection of the customizable item from the user input device (claims 8, 12, 18, 23; see at least Zalewski figs. 1A, 36B, 37C; c5:6-16, c41:64-c42:67, in view of WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”); and
●	the determining that the order is associated with the user comprises determining, using the sensor data, that the user was positioned at the user input device at a time the order was received (claims 8, 18, 23; see at least Zalewski abstract, figs. 1A, 1C, 47, 49A, 51A, 52-56).Claim 9. The system as recited in claim 8, wherein the one or more sensors at the facility comprise one or more cameras (claim 9; see at least Zalewski figs. 1A, 51A, 53).Claim 10. The system as recited in claim 6, wherein:
●	the receiving the order for the item comprises receiving a selection of the item from another user via the user input device (claims 10-11; see at least Zalewski c13:32-47 (a shopper accompanied by a friend or child who selects an item), c30:26-39 (a device used by different users with different user IDs), c127:50-67 (users transferring selected items to other user’s devices), in view of WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”); and
●	the determining that the order is associated with the user comprises determining, using the sensor data, that the user received the customizable item (claims 10, 16; see at least Zalewski c2:40-67 “a store tracks the taking of items into the possession of the shopper,” c10:42-44, c26:1-7 “visual indicators may be associated with trigger that is conditioned to operate until a shopper's … in receipt of an item of interest” in view of WHRITENOR p.7 LL:7-26, p.10 LL:3-17, p.41 LL:16-32).
Claim 11. The system as recited in claim 6, wherein:
●	the receiving the order for the customizable item comprises receiving a selection of the customizable item from another user via the user input device (claims 10-11; see at least Zalewski c13:32-47 (a shopper accompanied by a friend or child who selects an item), c30:26-39 (a device used by different users with different user IDs), c127:50-67 (users transferring selected items to other user’s devices) in view of WHRITENOR p7 LL:7-26, p9 LL:28-31 “the user may be offered alternative customized media-centric products for selection,” p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”); and
●	the determining that the order is associated with the user comprises receiving a confirmation of the order from the user (claim 11; see at least Zalewski figs. 1C, 36B, c2:1-10).Claim 12. The system as recited in claim 6, wherein:
●	the receiving the order for the customizable item comprises receiving a selection of the customizable item from the user input device (claims 8, 12, 18, 23; see at least Zalewski figs. 1A, 36B, 37C; c5:6-16, c41:64-c42:67 in view of WHRITENOR p7 LL:7-26, p9 LL:28-31 “the user may be offered alternative customized media-centric products for selection,” p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”); and
●	the determining that the order is associated with the user is based at least in part on at least a portion of the sensor data, the portion generated by at least one sensor of the one or more sensors, the at least one sensor positioned proximate to the user input device at the facility (claim 12; see at least Zalewski figs. 47, 52-54, 61A).Claim 13. The system as recited in claim 6, wherein the sensor data generated by the one or more sensors at the facility includes location data indicating a current location of the user in the facility (claim 13; see at least Zalewski figs. 1A, 17, 47, 51B-53).Claim 14. The system as recited in claim 6, wherein:
●	the sensor data are associated with one or more timestamps (claims 14, 25; see at least Zalewski c59:5-16, c60:34-49, c86:25-36); and
●	the determining that the order is associated with the user is based at least in part on comparing the one or more timestamps with a time of receiving the order (claim 14; see at least Zalewski fig. 17, c21:25-49, c59:5-16).Claim 15. The system as recited in claim 14, wherein the comparing the one or more timestamps with a time of receiving the order comprises determining that a time indicated by at least one timestamp of the one or more timestamps is within a predetermined time range of the time of receiving the order (claim 15; see at least Zalewski fig. 60A, c11:43-67, c20:38-62 (refers to time window associated with user purchase), c27:25-38.Claim 16. The system as recited in claim 6, wherein:
●	the one or more computer-readable media further store computer-executable instructions that, when executed, cause the one or more processors to perform an act comprising determining, using the sensor data, that the user has received the customizable item (claims 10, 16; see at least Zalewski c2:40-67 “a store tracks the taking of items into the possession of the shopper,” c10:42-44, c26:1-7 “visual indicators may be associated with trigger that is conditioned to operate until a shopper's … in receipt of an item of interest” in view of WHRITENOR p.7 LL:7-26, p.10 LL:3-17, p.41 LL:16-32); and
●	the storing, in the virtual cart associated with the user, the item data comprises storing the item data in the virtual cart associated with the user at least partly in response to the determining that the user received the customizable item (claim 16; see at least Zalewski figs. 1C-E, 60A, 60C; c2:1-10 in view of WHRITENOR p.7 LL:7-26, p.10 LL:3-17, p.41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”).Claim 17. One or more computer-readable media storing computer-executable instructions (claims 6, 17; see at least Zalewski figs. 2, 4A-B, 18-20) that, when executed, cause one or more processors to perform acts comprising:
●	receiving an indication that a user is located within a facility comprising an automated checkout system (claims 6, 17, 21; see at least Zalewski abstract “device is associated with … a shopper. … receiving, by a server, sensor data regarding the… device, its location in the physical store,” figs.1D, c3:23-44 “sensor data regarding the wcc device, its location in the physical store”);
●	receiving an order for a customizable item via an input device, wherein the customizable item comprises one or more customizable product configurations associated with respective costs (claims 6, 17, 21; see at least WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”);
●	determining, using sensor data generated by at least one sensor at the facility, that the user has ordered the customizable item at the facility (claims 17, 21; see at least Zalewski abstract “WCC device is associated with an on-line account of a shopper. Then, receiving, by a server, sensor data regarding the WCC device, its location in the physical store and proximity to items in the physical store.  The method includes receiving, by the server, interaction data of an item on a shelf of the physical store by the shopper using one or more sensors of the physical store and the WCC device to determine that the item is one targeted for purchase.  The interaction data is configured to identify a type of said item and add it to an electronic shopping cart of the shopper having the on-line account for processing said cashier-less purchase transactions,” figs. 1D-1E, in view of WHRITENOR p7 LL:7-26, p.10 LL:3-17, p41 LL:16-32);
●	storing, in a virtual cart associated with the user and the automated checkout system, item data associated with the customizable item, including a configuration of the customizable item and a cost of the customizable item (claims 6, 17, 21; see at least Zalewski abstract “identify a type of said item and add it to an electronic shopping cart of the shopper having the on-line account….  includes processing, by the server, an electronic charge to a payment service of the shopper for the item,” figs. 1D-E, 36B; c19:32-46 “electronic shopping cart can be an electronic list that is tallied and calculated to determine which items have been selected and taken by the user, and price can be identified or associated therewith,” c20:24-38, in view of WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”);
●	detecting that the user is exiting the facility (claims 6, 17, 21; see at least Zalewski figs. 1D-E, 62A); and
●	based at least in part on the detecting that the user is exiting the facility, charging, by the automated checkout system, a payment instrument of the user for at least the cost of the customizable item (claims 6, 17, 21; see at least Zalewski figs. 1D-E, c4:1-15 “receiving, by the server, data indicative of said user leaving an area of the store that is indicative that the user has purchased the item.  The server is configured to process or instruct processing of an electronic charge to a payment service of the user for the item upon confirming that said user left the area,” in view of WHRITENOR p7 LL:7-26, p.10 LL:3-17, p41 LL:16-32).
Claim 18. The one or more computer-readable media as recited in claim 17, wherein receiving the order for the customizable item comprises receiving a selection of the customizable item from the user input device (claims 8, 12, 18, 23; see at least Zalewski figs. 1A, 36B, 37C; c5:6-16, c41:64-c42:67 in view of WHRITENOR p7 LL:7-26, p9 LL:28-31 “the user may be offered alternative customized media-centric products for selection,” p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”); and 
•	wherein the determining that the user has ordered the customizable item comprises determining, using the sensor data, that the user was positioned at the input device at a time of the order (claims 8, 18, 23; see at least Zalewski abstract, figs. 1A, 1C, 47, 49A, 51A, 52-56 in view of WHRITENOR p7 LL:7-26, p.10 LL:3-17, p41 LL:16-32).
Claim 19. The one or more computer-readable media as recited in claim 18, wherein the at least one sensor is independent from the input device and the at least one sensor comprises a camera (claim 19; see at least Zalewski figs. 1A, 51A, 53).
Claim 20. The one or more computer-readable media as recited in claim 17, wherein:
●	the receiving the order for the customizable item comprises receiving a selection of the customizable item via the user input device, the selection including at least one customizable option for the customizable item (claims 20, 24; see at least Zalewski figs. 1A, 36B, 37C, 44D-E, 49A, 50; c5:6-16, c41:64-c42:67, c112:41-44, in view of WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”); and
●	the cost of the customizable item reflects the at least one customizable option (claims 20, 24; see at least Zalewski c19:32-62 (discussion of varying prices for varying items, bundles, and configurations), c20:24-37, c26:21-37).
Claim 21. A method comprising:
●	receiving an indication that a user is located within a facility comprising an automated checkout system (claims 6, 17, 21; see at least Zalewski abstract “device is associated with … a shopper. … receiving, by a server, sensor data regarding the… device, its location in the physical store,” figs.1D, c3:23-44 “sensor data regarding the wcc device, its location in the physical store”);
●	receiving an order for a customizable item via an input device, wherein the customizable item comprises one or more customizable product configurations associated with respective costs (claims 6, 17, 21; see at least WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”);
●	determining, using sensor data generated by at least one sensor at the facility, that the user has ordered the customizable item at the facility (claims 17, 21; see at least abstract Zalewski abstract “WCC device is associated with an on-line account of a shopper. Then, receiving, by a server, sensor data regarding the WCC device, its location in the physical store and proximity to items in the physical store.  The method includes receiving, by the server, interaction data of an item on a shelf of the physical store by the shopper using one or more sensors of the physical store and the WCC device to determine that the item is one targeted for purchase.  The interaction data is configured to identify a type of said item and add it to an electronic shopping cart of the shopper having the on-line account for processing said cashier-less purchase transactions,” figs. 1D-1E, in view of WHRITENOR p7 LL:7-26, p.10 LL:3-17, p41 LL:16-32);
●	storing, in a virtual cart associated with the user and the automated checkout system, item data associated with the customizable item, including a configuration of the customizable item and a cost of the customizable item (claims 6, 17, 21; see at least Zalewski abstract “identify a type of said item and add it to an electronic shopping cart of the shopper having the on-line account….  includes processing, by the server, an electronic charge to a payment service of the shopper for the item,” figs. 1D-E, 36B; c19:32-46 “electronic shopping cart can be an electronic list that is tallied and calculated to determine which items have been selected and taken by the user, and price can be identified or associated therewith,” c20:24-38, in view of WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”);
●	detecting that the user is exiting the facility (claims 6, 17, 21; see at least Zalewski figs. 1D-E, 62A); and
●	based at least in part on the detecting that the user is exiting the facility, charging, by the automated checkout system, a payment instrument of the user for at least the cost of the customizable item (claims 6, 17, 21; see at least Zalewski figs. 1D-E, c4:1-15 “receiving, by the server, data indicative of said user leaving an area of the store that is indicative that the user has purchased the item.  The server is configured to process or instruct processing of an electronic charge to a payment service of the user for the item upon confirming that said user left the area,” in view of WHRITENOR p7 LL:7-26, p.10 LL:3-17, p41 LL:16-32).
Claim 22. The method as recited in claim 21, wherein the receiving the indication that the user is located within the facility comprises receiving an indication that account identification data associated with an account of the user has been provided at the facility (claims 7, 22; see at least Zalewski abstract “detecting a portable wireless coded communication (WCC) device in the physical store. The WCC device is associated with an on-line account of a shopper. Then, receiving, by a server, sensor data regarding the WCC device,” figs. 54, 56, 62C).
Claim 23. The method as recited in claim 21, wherein receiving the order for the customizable item comprises receiving a selection of the customizable item from the user input device (claims 8, 12, 18, 23; see at least Zalewski figs. 1A, 36B, 37C; c5:6-16, c41:64-c42:67 in view of WHRITENOR p7 LL:7-26, p9 LL:28-31 “the user may be offered alternative customized media-centric products for selection,” p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”); and wherein the determining that the user has ordered the customizable item comprises determining, using the sensor data, that the user was positioned at the input device at a time of the order (claims 8, 18, 23; see at least Zalewski abstract, figs. 1A, 1C, 47, 49A, 51A, 52-56 in view of WHRITENOR p7 LL:7-26, p.10 LL:3-17, p41 LL:16-32).Claim 24. The method as recited in claim 21, wherein: the receiving the order for the customizable item comprises receiving a selection of the customizable item via the user input device, the selection including at least one customizable option for the customizable item (claims 20, 24; see at least Zalewski figs. 1A, 36B, 37C, 44D-E, 49A, 50; c5:6-16, c41:64-c42:67, c112:41-44, in view of WHRITENOR abstract, figs. 9a-b, p.4 LL:23-24, p7 LL:7-26, p41 LL:16-32 “curator may … present her possible product previews and the allowable customizable options within a range of costs and options”); and
●	the cost of the customizable item reflects the at least one customizable option (claims 20, 24; see at least Zalewski c19:32-62 (discussion of varying prices for varying items, bundles, and configurations), c20:24-37, c26:21-37).Claim 25. The method as recited in claim 21, wherein:
●	the sensor data are associated with one or more timestamps (claims 14, 25; see at least c59:5-16, c60:34-49, c86:25-36); and
●	the determining that the user has ordered the customizable item is based at least in part on comparing the one or more timestamps with a time of receiving the order (claim 25; see at least Zalewski fig. 17, c21:25-49, c59:5-16 in view of WHRITENOR p7 LL:7-26, p.10 LL:3-17, p41 LL:16-32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 28, 2022